Per Curiam.
This case is the aftermath of our decision in DeMartin v. Yale-New Haven Hospital, 4 Conn. App. 387, 494 A.2d 1222, cert. denied, 197 Conn. 813, 499 A.2d 62 (1985). A retrial resulted in a second verdict for the defendants. The plaintiffs sole claim on appeal is that the trial court erred by denying his motion for a mistrial. That motion was based on the claim that the defendant’s counsel improperly injected prejudicial matters into the trial regarding the plaintiff’s status as a prison inmate.
We have fully reviewed the record and briefs. The trial court gave an adequate curative instruction. Suffice it to say that the court did not abuse its wide discretion in determining that the actions of the defendant’s counsel did not deprive the plaintiff of a fair trial and did not vitiate the entire proceedings. Patrick v. Burns, 5 Conn. App. 663, 673-74, 502 A.2d 432 (1985), cert. denied, 198 Conn. 805, 504 A.2d 1059 (1986).
There is no error.